Citation Nr: 1548213	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-34 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to September 1964. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a decision dated in September 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran filed a notice of disagreement (NOD) in April 2010.  A statement of the case (SOC) was provided in October 2012.  The Veteran filed a Substantive Appeal (VA Form 9) in November 2012.

In an April 2012 rating decision, the RO denied service connection for an acquired psychiatric disorder, to include depression.  The Veteran filed a NOD in April 2012.  The RO furnished the Veteran a SOC in October 2012. The Veteran filed a Substantive Appeal (VA Form 9) in November 2012.  Notably, in September 2015,  the Veteran submitted a signed statement expressing an intent to withdraw the appeal concerning service connection for a psychiatric disorder.  This expression of intent for a withdrawal was also commemorated at the September 2015 VA hearing on the record.  Accordingly, this issue of service connection for an acquired psychiatric disorder is no longer a part of the current appeal.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ) via live video teleconference on September 2015.  A copy of the transcript has been associated with the claims file.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay, it is constrained by the fact the further development must be undertaken to afford the Veteran every possible consideration.

Upon review, the information of record reflects that the Veteran was last provided with a Supplemental Statement of the Case (SSOC) for his claim in August 2014 and was forwarded for adjudication by the Board.  Thereafter, in April 2015, the Veteran provided the results of a VA etiological opinion dated April 2015, and then in August 2015 submitted additional lay buddy statements and photographs pertaining to his claimed in-service injury and current disability relating to his back.  Neither the Veteran, nor his representative indicated in writing that the Veteran desired to waive initial review by the RO.  Additionally, at the Veteran's September 2015 Board hearing, even though the aforementioned evidence was referenced to the VLJ, there was no indication of any intention to waive RO consideration in that instance either.  The Veteran was never provided with any additional SSOCs or rating decisions.  

Any pertinent evidence submitted by the appellant or representative which is accepted by the Board under the provisions of this section, or is submitted by the appellant or representative in response to a § 20.903 of this part, notification, as well as any such evidence referred to the Board by the agency of original jurisdiction under § 19.37(b) of this chapter, must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c).  Such a waiver must be in writing or, if a hearing on appeal is conducted, the waiver must be formally and clearly entered on the record orally at the time of the hearing.  Id.  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.  Id. 

Here, the claims file reflects that the Veteran has provided no waiver of consideration.  However, in this regard it should be noted that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105  by adding new paragraph (e), has addressed new procedures for claims in which new evidence was received after the last SSOC without a waiver of AOJ consideration.  Under that provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Therefore, such claims should not be remanded solely for consideration of such new evidence without a request from the Veteran.  The Board notes that, as the Veteran's appeal was perfected in November 2012, this new provision would not apply.

As the aforementioned evidence is in fact pertinent to the present appeal, as it deals with the in-service incurrence, current disability, and etiology of the Veteran's claimed back disability, and because the new provisions of 38 U.S.C. § 7105 do not apply to the Veteran's claim, a signed waiver or verbal confirmation before a VLJ is necessary for the Board to proceed with adjudication of the claim.  As there is no such waiver of record, the Board cannot proceed with such adjudication at this time.

Accordingly, this claim must be remanded to the RO for initial review and consideration of the April 2015 etiology opinion, the photographs, and the lay statements in the first instance.  After consideration of the new evidence has been afforded as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a SSOC and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Thereafter, the RO should review the newly submitted evidence from the Veteran, to include the April 2015 etiology opinion, photographs, and lay statements.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




